Citation Nr: 0824791	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition, to include cataracts and pseudophakia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

The veteran seeks service connection for a bilateral eye 
condition.  Although service connection for defective visual 
acuity was denied by VA in an unappealed November 1987 rating 
decision, at that time the evidence showed only a refractive 
error, which is not considered a disability by VA standards.  
See 38 C.F.R. § 3.303(c).  Since that time, he has been 
diagnosed as having bilateral cataracts and pseudophakia.  
Because service connection was not previously denied for 
these conditions, they must be considered de novo.  Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. 
Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).

The veteran testified at a May 2008 Travel Board hearing; the 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The veteran's bilateral eye condition was not incurred in or 
aggravated by active service.  


CONCLUSION OF LAW

Service connection for a bilateral eye condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that his currently-shown bilateral eye 
condition is the result of an episode in service where he was 
prescribed the wrong corrective lenses which he wore for 
approximately one year.  At his May 2008 Travel Board 
hearing, he asserted that he believes this incident caused a 
decline in visual acuity as well as other problems including 
night blindness and episodic double-vision.  Thus, he feels 
that service connection for a bilateral eye condition is 
warranted. 

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
December 2004 letter.  The Board notes that the RO treated 
the veteran's claim for service connection for a bilateral 
eye condition as a new and material issue.  However, as the 
letter also included the requirements for establishing 
service connection, and requested that he provide recent 
medical evidence showing findings, diagnoses, and treatment 
for each of his claimed disabilities (including his bilateral 
eye condition), the Board is satisfied that the veteran has 
been adequately informed of the evidence necessary to support 
his claim.  Thus, the Board finds that VA's duty to notify 
has been met.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no rating or 
effective date will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded a pertinent VA examination.  
The Board acknowledges that the examiner was not provided the 
veteran's claims folder for review.  However, it appears that 
the veteran provided the examiner with copies of pertinent 
medical evidence of record.  Moreoever, the veteran's 
description of the history of his bilateral eye condition 
provided at the examination is consistent with the evidence 
of record.  Accordingly, the Board finds that the September 
2005 VA examination was adequate for VA purposes.

As such, the Board concludes that VA has satisfied its duties 
to notify and assist, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Analysis

Service medical records reveal a finding of refractive error 
upon induction in June 1965.  Uncorrected distance vision in 
the right eye was reported as 20/20 while 20/400 was 
indicated for the left eye.  Corrected distance vision was 
shown to be 20/20 bilaterally.  The report of an April 1967 
medical examination reflects complaints of vision problems.  
This report also shows that the veteran's uncorrected 
distance vision results were changed to reflect 20/400 in the 
right eye and 20/30 in the left eye.  None of the service 
medical records reflect an eye condition other than 
refractive error.  

The earliest evidence of record indicating an eye condition 
other than defective visual acuity is a December 1987 VA 
treatment report reflecting a diagnosis of bilateral 
cataracts.  The veteran underwent cataract extraction and 
intraocular lens implant surgery for the left eye that same 
month.  In May 1988, he underwent the same surgery for the 
right eye.  

At a September 2005 VA eye examination, the veteran reported 
no visual symptoms or current ophthalmologic treatment.  
Uncorrected vision in his right eye was 20/30 (near) and 
20/40+1 (far).  Uncorrected vision in the left eye was 
20/50(near) and 20/40(far).  Diagnoses included bilateral 
refractive error due to astigmatism associated with previous 
cataract surgery and bilateral pseudophakia.  Additionally, 
the examiner noted the in-service episode when the left lens 
was made incorrectly with the astigmatic correction 90 
degrees off.  With regard to this error, the examiner opined 
that it was "unlikely that there was any long term damage to 
the eyes."

For the veteran to prevail on his claim, the evidence must 
show either continuity of symptomatology since service or a 
medical opinion linking his currently-shown bilateral eye 
condition to service.  Neither has occurred in this case.  
Service medical records are negative for findings of an eye 
condition other than refractive error.  Further, the earliest 
evidence of an eye condition other than defective visual 
acuity is in 1987, twenty years after separation from 
service.  This lengthy period without post-service treatment 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While post-service medical records 
reflect diagnoses of bilateral cataracts and pseudophakia, 
these conditions have in no way been linked to the veteran's 
period of service, or, specifically, to the in-service 
episode of wearing incorrect lenses.  With regard to the 
veteran's reports of night blindness and double vision, the 
Board notes that none of the medical evidence of record 
reflects complaints or diagnoses of these conditions.  In 
fact, at the 2005 VA examination, the veteran reported no 
visual symptoms.  

While the Board acknowledges the veteran's sincere belief 
that the lens error in service significantly impacted his 
vision, the VA examiner expressly opined that it was unlikely 
that the incident caused any long term damage to the eyes.  
Given the lack of medical evidence of an eye condition other 
than refractive error for decades after service, the absence 
of a medical opinion linking the veteran's cataracts or 
pseudophakia to service, and a specific medical opinion 
rejecting any long term consequence of the in-service lens 
error, the greater weight of the evidence is against the 
claim.

ORDER

Service connection for a bilateral eye condition is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


